Exhibit 10(pp)
AGILYSYS, INC.
2010 PERFORMANCE SHARE PLAN
          1. Name; Purpose; Authority. The name of the Plan is the Agilysys,
Inc. 2010 Performance Share Plan (the “Plan”). The purposes of the Plan are to:
(1) reinforce a sense of urgency to improve performance; (2) pay for
improvements in performance; (3) increase executive ownership in the Company;
and (4) increase alignment of executive and shareholder interests. This Plan was
adopted pursuant to the authority of the Compensation Committee under Article 2
of the 2006 Stock Incentive Plan (the “2006 Plan”). The terms and conditions of
the 2006 Plan shall apply to awards made pursuant to this Plan.
          2. Definitions. Unless the context indicates otherwise, the following
words shall have the meanings set forth below wherever used in this Plan:

  a.  
“Acquisition Adjustments” means subtraction of the acquisition’s EBITDA for the
portion of the prior fiscal year that corresponds with the portion of the fiscal
year the acquisition was owned or controlled by the Company in fiscal year 2010.
    b.  
“Accounts Receivable” means March 31, 2010 net accounts receivable less
March 31, 2009 net accounts receivable, both as reported in the Agilysys Form
10-K.
    c.  
“Award” means any grant under this Plan of a fixed number of Performance Shares.
    d.  
“Business Unit” refers to each of the Technology Solutions Group, the
Hospitality Solutions Group and the Retail Solutions Group.
    e.  
“Business Payout Percentage” means 67%.
    f.  
“Capital Expenditures” equals the capital expenditures as reported in the
Company’s Statement of Cash Flows for the fiscal year ended 2010 including
implementation costs for the Oracle ERP System and costs associated with the
development of Guest 360.
    g.  
“Corporate Payout Percentage” means 33%.
    h.  
“Compensation Committee Adjustments” means such adjustments as reasonably
acceptable to the Compensation Committee.
    i.  
“Disposition Adjustments” means subtraction of the disposition’s budgeted EBITDA
for the portion of the 2010 fiscal year that the disposition was not owned or
controlled by the Company.
    j.  
“Earned Shares” means the number of Performance Shares earned pursuant to the
calculation set forth in paragraph 5 below; provided that, in no event shall the
number of Earned Shares exceed 175% of the Award. Any shares that do not become
Earned Shares shall be forfeited and the Participant shall have no further
interest therein of any kind whatsoever.
    k.  
“EBITDA” equals earnings before interest, taxes, depreciation, amortization,
restructuring expenses, and write offs of intangibles and goodwill, as reported
in the Agilysys Form 10-K for the fiscal year.
    l.  
“Performance Period” means the fiscal year ended March 31, 2010.

 



--------------------------------------------------------------------------------



 



  m.  
“Performance Share” means an Earned Share subject to forfeiture and restrictions
on sale and transfer by the Participant, but which will become vested and free
of such restrictions upon, and to the extent of, the satisfaction of the
Restriction Period.
    n.  
“Reported EBITDA” equals earnings before interest, taxes, depreciation,
amortization, restructuring expenses, and write offs of intangibles and
goodwill, as reported in the Agilysys Form 10-K for the fiscal year ended
March 31, 2010.
    o.  
“Sharing Percentage” equals the amounts set forth in Exhibit A.
    p.  
“Target LTI” equals the amounts set forth in Exhibit A.
    q.  
“Threshold EBITDA” equals the amounts set forth in Exhibit A.
    r.  
“Valuation Multiple” equals 8.

All capitalized terms, unless otherwise defined, shall have the meanings
ascribed to them under the 2006 Plan or the Grant Agreements issued pursuant to
this Plan.
          3. Awards. Participants will be awarded a target number of shares that
will become Earned Shares based on achievement of EBITDA performance as
calculated in accordance with the formula set forth in Section 5 of this Plan.
          4. Corporate and Business Unit Performance Payout. The total number of
Performance Shares earned for Participants working at the corporate headquarters
will be determined using the Consolidated Agilysys numbers reflected in the
Sharing Percentage, Target LTI and Threshold EBITDA tables (collectively, the
“Performance Tables”) above. The total number of Performance Shares earned for
Participants working at one of the Company’s three business segments —
Technology Solutions, Hospitality Solutions or Retail Solutions will be
determined by adding the sum of: (i) the Performance Shares earned using
Performance Tables above for the respective segment times 67 percent; and
(ii) the Performance Shares earned using the Performance Tables for Consolidated
Agilysys times 33 percent. In no event will a Participant’s Earned Shares exceed
175% of the Participant’s Award.
          5. Sample Calculation. Reference is made to the sample Plan
calculation set forth in Exhibit B for an example of how Earned Shares are
calculated.
          6. Performance Shares. The Performance Shares awarded pursuant to this
Plan are intended to be “remuneration payable solely on account of the
attainment of one or more performance goals” within the meaning of Code
Section 162(m)(4)(C) and shall be administered and interpreted accordingly.
          7. Internal Revenue Code Section 409A. This Agreement, Award and the
compensation and benefits hereunder are intended to meet the requirements for
exemption from coverage under Code Section 409A for restricted property set
forth in Treasury Regulation Section 1.409A-1(b)(6), as well as any other such
applicable exemption, and shall be construed and administered accordingly. If
the Company determines that any compensation or benefits awarded or payable
under this Agreement may be subject to taxation under Code Section 409A, the
Company shall, after consultation with the Participant, have the authority to
adopt, prospectively or retroactively, such amendments to this Agreement or to
take any other actions it determines necessary or appropriate to exempt the
compensation and benefits payable under this Agreement from Code Section 409A or
meet the requirements of Code Section 409A. In no event, however, shall this
Section or any other provisions of the Plan or this Agreement be construed to
require the Company to provide any gross-up for the tax consequences of any
provisions of, or awards or payments under, this Agreement and the Company shall
have no responsibility for tax consequences of any kind to the Participant (or
any other person or entity), whether or not such consequences are contemplated
at the time of entry into this Agreement, resulting from the terms or operation
of this Agreement.

 



--------------------------------------------------------------------------------



 



          8. Internal Revenue Code Section 162(m). This Plan is intended to
comply with all applicable requirements of Section 162(m) of the Code with
respect to Performance Based Compensation for Participants who are Section
162(m) Persons.
          9. Governing Law. Except as may otherwise be provided in the Plan,
this Agreement will be governed by, construed and enforced in accordance with
the internal laws of the State of Ohio without giving effect to its conflict of
laws principles.
          10. Amendment. The Committee may amend, alter or discontinue this Plan
at any time, waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate this Agreement. However, no such
action may be inconsistent with the terms of the Plan or materially and
adversely affect the rights of the Participant without the Participant’s written
consent. Notwithstanding the foregoing, the Company may, after consulting with
the Participant, unilaterally amend this Agreement to comply with law, preserve
favorable tax effects or avoid unfavorable tax effects for either of the
parties.
          11. Captions. The captions of specific provisions of this Plan are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision.
          12. Effect of Waiver. Any waiver of any term, condition or breach
thereof will not be a waiver of any other term or condition or of the same term
or condition for the future, or of any subsequent breach.
          13. Severability. In the event of the invalidity of any part or
provision of this Plan, such invalidity will not affect the enforceability of
any other part or provision of this Plan.

 